DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           GAYLE HELMAN,
                              Appellant,

                                    v.

 BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO BAC HOME
 LOANS SERVICING, LP f/k/a Countrywide Home Loans Servicing, LP,
                           Appellee.

                              No. 4D13-4105

                               [May 6, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Judge; L.T. Case No. 502012CA006859.

  Tony Lee Stabenow of The Stabenow Law Firm, PLLC, North Miami
Beach, for appellant.

   Emily Y. Rottmann and Sara F. Holladay-Tobias of McGuireWoods LLP,
Jacksonville, and Kathleen H. Dooley of McGuireWoods LLP, Charlotte, for
appellee.

PER CURIAM.

  Affirmed. See Pino v. Bank of New York, 121 So. 3d 23 (Fla. 2013).

WARNER, GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.